PER CURIAM.
We affirm the denial of appellant’s latest motion for postconviction relief, on the ground that the claims are without merit. Additionally, consistent with Rivera v. State, 728 So.2d 1165 (Fla.1998), and Prince v. State, 719 So.2d 346 (Fla. 4th DCA), rev. denied, 732 So.2d 328 (Fla. 1999), we hereby prohibit appellant from filing any pro se petitions or appeals challenging the validity of the trial court’s reasons for imposing a departure sentence and from filing any other pro se petitions or appeals raising claims that have already been presented by appellant and resolved by this court.
STEVENSON, SHAHOOD and GROSS, JJ., concur.